Name: 2010/349/: Decision taken by common accord between the Representatives of the Governments of the Member States of 31Ã May 2010 on the location of the seat of the Office of the Body of European Regulators for Electronic Communications (BEREC)
 Type: Decision
 Subject Matter: communications;  politics and public safety;  EU institutions and European civil service
 Date Published: 2010-06-23

 23.6.2010 EN Official Journal of the European Union L 156/12 DECISION TAKEN BY COMMON ACCORD BETWEEN THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 31 May 2010 on the location of the seat of the Office of the Body of European Regulators for Electronic Communications (BEREC) (2010/349/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 341, Whereas: (1) Regulation (EC) No 1211/2009 of the European Parliament and of the Council (1) established the Body of European Regulators for Electronic Communications (BEREC) and the Office. (2) The location of the seat of the Office of BEREC should be determined, HAVE ADOPTED THIS DECISION: Article 1 The Office of the Body of European Regulators for Electronic Communications (BEREC) shall have its seat in Riga. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 31 May 2010. The President P. L. MARÃ N URIBE (1) OJ L 337, 18.12.2009, p. 1.